








EXHIBIT 10.2































LICENSE AGREEMENT




BY AND BETWEEN




ZOOM TELEPHONICS, INC.




AND




TIANJIN TONG GUANG GROUP

DIGITAL COMMUNICATION CO., LTD
















Dated: [                 ], 2009











 

 










--------------------------------------------------------------------------------










TABLE OF CONTENTS




Articles




1 INTERPRETATION

1

2 GRANT OF LICENSE

3

3 USE OF ZOOM MARKS

3

4 CONSIDERATION

4

5 TRADEMARKS AND RELATED RIGHTS

4

6 WARRANTIES AND LITIGATION

5

7 TERMINATION

6

8 EFFECT OF TERMINATION

7

9 EQUITABLE RELIEF

8

10 ASSIGNMENT AND TRANSFER

9

11 MISCELLANEOUS

9

 

Exhibit A – Licensed Goods and Services

Exhibit B – ZOOM Marks











i




--------------------------------------------------------------------------------







LICENSE AGREEMENT

This LICENSE AGREEMENT (“Agreement”) is made as of [               ], 2009 by
and between ZOOM TELEPHONICS, INC., a corporation incorporated in the State of
Delaware, USA (“Licensor”); and TIANJIN TONG GUANG GROUP DIGITAL COMMUNICATION
CO., LTD, a company organized under the laws of the People’s Republic of China
(“Licensee”).  Each of the parties to this Agreement is individually referred to
herein as a “Party” and collectively as the “Parties.”

WHEREAS, on the date hereof, Zoom Technologies, Inc., a corporation incorporated
in the State of Delaware, USA (“Zoom”), contributed, distributed or otherwise
transferred all of its assets and liabilities to Licensor pursuant to the
Separation and Distribution Agreement, dated January [  ], 2009 (the “Separation
Agreement”);

WHEREAS, on the date hereof, Zoom issued a dividend to its stockholders of
record consisting of 100% of the issued and outstanding capital stock of
Licensor pursuant to the Separation Agreement;

WHEREAS, on the date hereof, Zoom and the Licensee consummated a share exchange
transaction whereby the former controlling stockholder of the Licensee became
the controlling stockholder of Zoom and the Licensee became a subsidiary of Zoom
pursuant to the Share Exchange Agreement, dated January [  ], 2009 (the “Share
Exchange Agreement”);

WHEREAS, Licensor is and, pursuant to the Separation Agreement and the Share
Exchange Agreement, will remain the owner of certain rights, title and interest
in and to the ZOOM Marks (as defined hereafter); and

WHEREAS, as partial consideration for engaging in the transactions provided for
in the Separation Agreement and the Share Exchange Agreement, Licensor agrees to
grant to Licensee, and Licensee agrees to obtain from Licensor, a limited right,
license and privilege to use the ZOOM Marks.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

ARTICLE

1

INTERPRETATION

In this Agreement unless the context otherwise requires:-

(1)

The following words and expressions have the following meanings respectively:-

Acquirer means a Person who has made a bona fide offer for the ZOOM Marks and
who is financially capable of carrying out the terms of such offer;

Acquirer’s Offer has the meaning set forth in Section 10.2 hereof;

Agreement has the meaning set forth in the first sentence of this Agreement;

Applicable Laws means all applicable laws of the USA, State of Delaware,
including applicable related laws, rules, statutes and regulations and any
rules, consents, approvals, authorizations, guidelines, orders, ordinances,
bylaws, requirements and policies of any local authority;

Business Day means any day from Monday through Friday (both dates inclusive)
which is not a public holiday in Dover, Delaware;








- 1 -




--------------------------------------------------------------------------------







Communication has the meaning set forth in Section 11.7 hereof;

Effective Date means the date set forth in the first sentence of this Agreement;

Licensed Goods and Services has the meaning set forth in Section 2.1 hereof;

Offer Notice has the meaning set forth in Section 10.2 hereof;

Person means any individual or legal entity;

Relevant Action has the meaning set forth in Section 6.2 hereof;

Requested Registrations has the meaning set forth in Section 5.4 hereof;

Right of First Refusal has the meaning set forth in Section 10.2 hereof;

Separation Agreement has the meaning set forth in the Recitals hereof;

Share Exchange Agreement has the meaning set forth in the Recitals hereof;

Term means the period during which the license granted in Section 2.1 hereof
continues and is effective as set forth in Section 2.2 hereof;

USA means the United States of America; and

ZOOM Marks means the trademarks, service marks, trade names, logos and designs
set forth in Exhibit B attached hereto and made a part hereof by reference, in
the style and print set forth therein, and any worldwide registrations or
applications for registrations thereof, partial details of which are set forth
in Exhibit B and any other marks which Licensor may adopt for use in connection
with the Licensed Goods and Services.

(2)

References to Articles and Section are references to Articles and Sections of
this Agreement, unless specified otherwise.

(3)

Headings or captions to Articles and Sections are for convenience only and shall
not affect the interpretation hereof.

(4)

References to the singular number include references to the plural and vice
versa; references to the masculine or neuter gender include references to the
feminine and neuter or, as the case may be, masculine and feminine genders.

(5)

The use of the words “commercially reasonable” and “commercially reasonably”
shall be construed according to Delaware law and shall include the concept of
good faith and fair dealing.

(6)

All Exhibits attached to this Agreement are incorporated in, and made a part of,
this Agreement.

(7)

All of the parties to this Agreement have participated fully in the negotiation
and preparation hereof, and, accordingly, this Agreement shall not be more
strictly construed against any one of the parties hereto.

(8)

Time shall be of the essence for each and every provision of this Agreement.

(9)

If the date for performance of an obligation falls on a day which is not a
Business Day then the date for the performance of that obligation shall be the
next Business Day.








- 2 -




--------------------------------------------------------------------------------







ARTICLE

2

GRANT OF LICENSE

2.1

Grant

To the extent Licensor has rights for such goods and services or later acquires
such rights pursuant to Section 5.4 hereof (“Licensor’s Registered Rights”),
Licensor hereby grants to Licensee an exclusive license to use the ZOOM Marks as
trademarks, service marks or trade names solely in connection with those goods
and services specifically listed in Exhibit A for the territories set forth in
Exhibit A (goods and services described in Exhibit A, the “Licensed Goods and
Services”), subject to and in accordance with the terms and conditions of this
Agreement, and Licensee accepts such license.  Licensee shall use the ZOOM Marks
subject to the control of Licensor or its designee as provided in this
Agreement.  Given the evolving nature of Licensor’s Registered Rights, Exhibit A
may be amended from time to time by mutual written consent of the Parties.

2.2

Term

Subject to earlier termination as provided in Article 7 hereof, the term of this
Agreement shall be perpetual.

2.3

Form of Mark

Licensee shall use the ZOOM Marks only in a form approved by Licensor or any
other Person acting on Licensor’s behalf.  Licensee may not use the ZOOM Marks
until and unless Licensee has provided Licensor with a mock up showing the
proposed use and received Licensor’s prior written approval, which approval
shall not be unreasonably withheld.  Any mock up submitted to Licensor shall not
be deemed approved unless and until Licensor has approved it in writing;
provided, however, that if a mock up has not been disapproved by Licensor within
seven (7) Business Days of its receipt thereof, then such use shall be deemed
approved.  Once approved, Licensee’s use shall not deviate from the mock up.

2.4

Reservation of Licensor’s Rights

Licensor reserves the right to use, and to grant to any other licensee the right
to use, the ZOOM Marks in connection with items other than the Licensed Goods
and Services.

ARTICLE

3

USE OF ZOOM MARKS

3.1

Quality Standards

Licensee agrees that the nature and quality of all services rendered and goods
sold by Licensee in connection with the Licensed Goods and Services shall at all
times be maintained at a high level of quality equivalent to that of goods and
services bearing the ZOOM Marks and being manufactured, offered and sold by
Licensor as of the Effective Date.

3.2

Licensee’s Cooperation

Licensee agrees to cooperate with Licensor in facilitating control by Licensor
or its designee of the nature and quality of the services rendered and goods
sold or used by Licensee in connection with the ZOOM








- 3 -




--------------------------------------------------------------------------------







Marks and the Licensed Goods and Services, to permit reasonable inspection of
Licensee’s operations, and to supply Licensor or its designee with specimens of
all uses of the ZOOM Marks upon request.  Licensee shall comply with all
Applicable Laws and regulations and obtain all appropriate governmental
approvals relating to the sale or manufacture of goods and the sale or rendering
of services by Licensee under the ZOOM Marks.  Licensor shall reasonably
cooperate with Licensee where appropriate and as requested to facilitate
Licensee’s compliance with all Applicable Laws relating to the sale or
manufacture of goods and the sale or rendering of services by Licensee under the
ZOOM Marks.

3.3

Rules and Regulations

Licensor may from time-to-time, in writing, promulgate uniform rules and
regulations to Licensee relating to the manner of use of the ZOOM Marks.

ARTICLE

4

CONSIDERATION

In consideration of Licensor’s granting license and providing services in
accordance with this Agreement, Licensee has consummated the transactions
provided in the Share Exchange Agreement.

ARTICLE

5

TRADEMARKS AND RELATED RIGHTS

5.1

Ownership of Marks

Licensee acknowledges that the ZOOM Marks have acquired valuable goodwill in the
minds of the trade and the public and that services and products bearing the
ZOOM Marks have acquired a desirable reputation.  Licensee acknowledges that it
has no claim to any right, title and interest in and to the ZOOM Marks or any
and all forms or embodiments thereof nor to the goodwill attached to the ZOOM
Marks in connection with the business, operations and goods in relation to which
the same have been and may be used by Licensee or by Licensor, except as
expressly set forth in this Agreement.  The use of the ZOOM Marks in connection
with the Licensed Goods and Services shall be deemed to have been made by and
for the benefit of the Licensor for purposes of trademark registration and
otherwise.

5.2

Registration Rights

Licensee acknowledges that only Licensor may file and prosecute a trademark,
service mark, copyright or other application or applications to register the
ZOOM Marks or any other proprietary rights related thereto in any jurisdiction.
 Licensee shall (at Licensor’s expense) do such commercially reasonable things
as Licensor or its designee may reasonably request in connection with the
registration or protection of the ZOOM Marks or any other proprietary rights
related thereto including, without limitation, entering into and filing with the
relevant authority a registered user agreement.

5.3

Compliance with Laws

Licensee agrees and undertakes to use the ZOOM Marks strictly in compliance with
and observance of any and all trademark and copyright laws and to use such
markings in connection with the ZOOM Marks as may commercially reasonably be
requested by Licensor.








- 4 -




--------------------------------------------------------------------------------







5.4

Trademark Prosecution

The prosecution and maintenance of all trademark applications and registrations
for the ZOOM Marks shall be controlled by, and within the sole discretion of
Licensor at its sole expense, but upon the written request of Licensee, Licensor
shall promptly provide Licensee with copies of all correspondence to or from any
domestic or foreign trademark office regarding the prosecution and maintenance
of all trademark applications and registrations regarding or related to the ZOOM
Marks.  From time to time and at any time during the Term of this Agreement upon
request by Licensee, Licensor shall file additional trademark applications for
the ZOOM Marks to include additional goods and services included in the Licensed
Goods and Services or to cover additional jurisdictions as required by the
Licensee’s business needs (the “Requested Registrations”).  Licensee shall be
solely responsible for all reasonable costs of filing, prosecuting and
maintaining the Requested Registrations.

5.5

Assignment

To the extent any rights in and to the ZOOM Marks are deemed to accrue to
Licensee, Licensee hereby assigns any and all such rights, at such time as they
may be deemed to accrue, to Licensor.  Licensee shall execute any and all
commercially reasonable documents and instruments requested by Licensor which
Licensor may deem necessary, proper or appropriate to accomplish or confirm the
foregoing.  Any such assignment, transfer or conveyance shall be without
consideration other than the mutual agreements contained herein.  Upon the
termination of this Agreement for any reason whatsoever, Licensee will execute
and file any and all commercially reasonable documents and instruments requested
by Licensor which Licensor may deem necessary, proper or appropriate to
terminate any and all of Licensee’s rights under any trademark registrations,
registered user agreements and other documents regarding the ZOOM Marks.

5.6

No Challenge

Licensee shall never (i) challenge the validity or ownership of any of the ZOOM
Marks by Licensor or any application for registration thereof or any
registrations thereof in any jurisdiction by Licensor or (ii) contest the fact
that Licensee’s rights under this Agreement shall terminate upon termination of
this Agreement.

ARTICLE

6

WARRANTIES AND LITIGATION

6.1

Warranty

Licensor represents to Licensee that (i) Licensor has registered the ZOOM Marks
as shown on Exhibit B; and (ii) to Licensor’s knowledge, no Person is contesting
the registrations as of the date hereof.  As of the date hereof, Licensor is not
engaged in the defense of any intellectual property infringement claim brought
by any Person alleging that any of the ZOOM Marks infringe upon another’s
intellectual property.  Licensee accepts that it shall have no remedies against
Licensor in the event that Licensee is prevented from using the ZOOM Marks or
any part of them.

6.2

Conduct of Litigation

The conduct of any legal or other action, including any proceeding before any
court or governmental authority, arising from any dispute with any third party
concerning use of any of the ZOOM Marks or any similar name or mark (a “Relevant
Action”) shall, at Licensor’s option (exercisable by written notice given by
Licensor to Licensee at any time), be under the absolute control of Licensor
even if:








- 5 -




--------------------------------------------------------------------------------







(i)

Licensor may not be a party to such suit; or

(ii)

Licensee may be determined to be responsible for costs thereof.

In particular, without limitation, upon Licensor exercising its option Licensor
shall have the sole power to conduct any Relevant Action and to determine
whether and when any settlement or compromise should be made or paid in respect
of any Relevant Action and Licensee shall not be entitled to conduct any
Relevant Action or to make or pay any such settlement or compromise without the
consent of Licensor.  Licensor shall have the sole power and absolute discretion
to determine what action, if any, will be taken with respect to any unauthorized
use, infringement or act of unfair competition by third parties to stop such
use, infringement or act or otherwise to protect any of the ZOOM Marks.
 Licensee shall, at Licensor’s expense, cooperate with Licensor with respect to
any Relevant Action, and if requested by Licensor, Licensee will join with
Licensor as a party to any action brought by Licensor for such purpose at
Licensor’s expense.  Any recovery as a result of such action shall belong solely
to Licensor and Licensee shall account to Licensor in respect of any amounts
received by it as a result thereof, except to the extent necessary for Licensee
to reimburse itself for actual, reasonably incurred out-of-pocket expenses
incurred by Licensee in the conduct of such action at Licensor’s request and
substantiated by written evidence provided to Licensor.

ARTICLE

7

TERMINATION

7.1

Termination by Licensor

If at any time:

(i)

Licensee breaches any material provision of this Agreement and, in the case of a
breach which is capable of remedy, such breach is not remedied within ninety
(90) days of the date of service upon Licensee of a notice given by Licensor
requiring that it be remedied, or if such breach is capable of remedy but cannot
reasonably be remedied or cured within such ninety (90)-day period, and Licensee
fails to commence such remedy or cure within such ninety (90)-day period or at
any time thereafter fails diligently to prosecute such remedy or cure to
completion;

(ii)

the performance by Licensor or Licensee of any of their respective material
obligations under this Agreement shall be illegal under Applicable Laws or under
the laws of the jurisdiction in which Licensor and Licensee are incorporated or
formed or the laws of any jurisdiction where Licensor carries on business or
holds assets; or

(iii)

an effective resolution is passed, or an effective order made by a court of
competent jurisdiction, for the dissolution, liquidation or winding up of
Licensee or any event having similar consequences occurs in any jurisdiction in
which a material part of its assets is held;

such occurrences shall be defaults under this Agreement (other than clause (ii)
above) and Licensor may, by not less than ninety (90) days’ notice, terminate
this Agreement with effect from the expiration of such notice.








- 6 -




--------------------------------------------------------------------------------







7.2

Termination by Licensee

If at any time:

(i)

Licensor breaches any material provision of this Agreement and, in the case of a
breach which is capable of remedy, such breach is not remedied within ninety
(90) days of the date of service upon Licensor of a notice given by Licensee, or
if such breach cannot reasonably be remedied or cured within such ninety
(90)-day period, Licensor fails to commence such remedy or cure within such
ninety (90)-day period or at any time thereafter fails diligently to prosecute
such remedy or cure to completion;

(ii)

the performance by Licensor or by Licensee of any of their respective
obligations shall be illegal under Applicable Laws; or

(iii)

an effective resolution shall be passed, or an effective order made by a court
of competent jurisdiction, for the dissolution, liquidation or winding up of
Licensor or any event having similar consequences occurs in any jurisdiction in
which a material part of its assets is held, or a receiver or similar officer is
appointed of any material part of its assets, or Licensor becomes insolvent or
is unable to pay its debts as they fall due or suspends payment of its debts or
enters into any composition or arrangement for the benefit of its creditors;

such occurrences shall be defaults under this Agreement (other than clause (ii)
above) and Licensee may, by ninety (90) days’ notice in writing (or immediately
in the case of clause (iii) where Licensor is insolvent or unable to pay its
debts or suspends payment of its debts), terminate this Agreement with effect
from the expiration of such notice.

7.3

Termination Provisions Considered Independently

Each paragraph of Sections 7.1 and 7.2 hereof shall be construed independently
and shall be without prejudice to the generality of any other paragraph thereof.

7.4

Non-Exclusive Remedies

To the extent that the event which gives rise to a termination of this Agreement
pursuant to this Article 7 is due to a breach hereof by the non-terminating
party, the rights of the terminating party granted under this Article 7 shall be
in addition to, and not in substitution for or limitation of, any and all rights
and remedies available by reason of Applicable Laws or equity to the party
exercising the rights granted under this Article 7; and the terminating party
shall be entitled to damages under each terminated agreement as if the breach
under this Agreement were a breach thereunder.

ARTICLE

8

EFFECT OF TERMINATION

8.1

Effect of Termination

Upon the termination of this Agreement pursuant to Article 7 hereof (or
otherwise), Licensee shall forthwith discontinue all use of any of the ZOOM
Marks and any variation or simulation thereof, or any mark, name, logo or design
similar to any of the ZOOM Marks, or any other proprietary rights related
thereto and shall forthwith cease to use (and shall upon request deliver up to
Licensor or destroy on oath) any business materials, advertising or promotional
materials, operating supplies or equipment bearing any of the ZOOM Marks, any
variation or simulation thereof, or any mark, name logo or design similar to any








- 7 -




--------------------------------------------------------------------------------







of the ZOOM Marks.  Upon such termination, Licensee hereby irrevocably releases
and disclaims any right or interest in or to any and all of the ZOOM Marks and
proprietary rights related thereto, and Licensee agrees that all rights in the
ZOOM Marks, proprietary rights related thereto and goodwill connected therewith
remain the property of Licensor.  Licensee shall also comply with the provisions
of Article 5 hereof upon such termination.  Notwithstanding the preceding
provisions of this Section 8.1, Licensee shall be permitted for a period of
ninety (90) days from the date of termination to use or sell inventory,
operating supplies or equipment bearing any of the ZOOM Marks, any variation or
simulation thereof, or any mark, name, logo or design similar to any of the ZOOM
Marks, only in connection with the Licensed Goods and Services, but not
otherwise or thereafter and provided that such use is at all times consistent
with Section 3.1.

8.2

Effect of Default by Licensor

Upon the termination of this Agreement pursuant to Section 7.2, Licensor shall
transfer and assign to Licensee all right, title, and interest in and to the
Requested Registrations, together with the goodwill associated therewith, along
with the right to recover for damages and profits and other remedies for past
infringements of the marks underlying the Requested Registrations (the
“Requested Marks”).  Licensor hereby agrees to execute and deliver to Licensee
any further documents and instruments, and to do any and all further reasonable
acts that are deemed necessary by Licensee to vest in Licensee all right, title,
and interest in and to the Requested Marks, and to enable such right, title, and
interest to be recorded in the United States Patent and Trademark Office and any
other appropriate governmental authority or agency of the United States and
internationally.

8.3

Reservation of Remedies

Notwithstanding any termination of this Agreement pursuant to Article 7 hereof
or otherwise, unless otherwise expressly excluded, Licensee and Licensor shall
have, and hereby reserve, all of the rights and remedies which they may have, at
law or in equity, including, but not limited to, the enforcement of all rights
relating to the establishment, maintenance or protection of any of the ZOOM
Marks or otherwise relating to this Agreement.  Licensee and Licensor shall
continue to have rights and remedies with respect to damages for breach of this
Agreement on the part of the other party.  The provisions of Articles 1, 5, 6,
8, 9, 10, and 11 hereof shall survive any termination of this Agreement.

ARTICLE

9

EQUITABLE RELIEF

Licensee acknowledges that Licensor will suffer great and irreparable harm as a
result of its breach of any covenant to be performed by Licensee under this
Agreement (including, without limitation, any negative covenant), and, whether
such breach occurs before or after the termination of this Agreement.  Licensee
acknowledges that Licensor shall be entitled to apply for and receive from any
court of competent jurisdiction a temporary restraining order, preliminary
injunction or permanent injunction, without any necessity of proving actual
damages or any requirement for the posting of a bond or other security,
enjoining Licensee from further breach of this Agreement, including, without
limitation, any further infringement or impairment of Licensor’s rights
including, without limitation, further infringement or impairment of Licensor’s
rights in and to any of the ZOOM Marks.  Such relief shall be in addition to and
not in substitution of any other remedies available to the aggrieved party
pursuant to this Agreement or by operation of law or otherwise.








- 8 -




--------------------------------------------------------------------------------







ARTICLE

10

ASSIGNMENT AND TRANSFER

10.1

Assignability

Except as provided in this Article 10, the rights and powers of the parties
under this Agreement shall not be assignable or otherwise transferable.  In
particular, the license granted herein is strictly personal to Licensee and none
of the rights granted to Licensee hereunder may be assigned, transferred or
sub-licensed by Licensee to any Person without the prior written consent of
Licensor.  Such consent may be given or withheld in the absolute discretion of
Licensor and Licensor shall not be obliged to give any reason for its decision.
 Notwithstanding the foregoing, Licensor acknowledges and agrees that, subject
to the terms and conditions of this Agreement, Licensee has the right to assign,
transfer or sub-license its rights under this Agreement to any of its
subsidiaries and/or affiliates.  If Licensee attempts to assign transfer or
grant a sub-license in violation of the terms hereof, Licensor may (as a
non-exclusive remedy) by notice to Licensee immediately terminate the rights,
licenses and privileges granted hereunder to Licensee.

10.2

Right of First Refusal

Any proposed sale, assignment or other transfer in ownership of the ZOOM Marks
shall be subject to the right of first refusal (the “Right of First Refusal”)
set forth in this Section 10.2.  If Licensor shall receive and desire to accept
an offer from an Acquirer (an “Acquirer’s Offer”) to purchase its interest in
the ZOOM Marks, Licensor shall first provide written notice (the “Offer Notice”)
of such Acquirer’s Offer to Licensee.  The Offer Notice shall state (i) the name
and address of the Acquirer, (ii) the price for the ZOOM Marks expressed in cash
and (iii) any other material terms of the transaction.  The Offer Notice shall
constitute an offer by the Licensor to sell the ZOOM Marks to the Licensee in
accordance with the provisions of this Section 10.2 and at the same total price
offered by the Acquirer and upon the same terms and conditions as contained in
the Acquirer’s Offer, to the extent possible.  Licensee shall have thirty (30)
days after its receipt of the Offer Notice within which to accept or reject such
offer.  Licensee shall notify Licensor in writing of its decision within the
aforementioned thirty (30) day period.  Failure by Licensee to give such written
notification within the thirty (30) day period shall constitute Licensee’s
rejection of such offer by Licensor.

ARTICLE

11

MISCELLANEOUS

11.1

Confidentiality of Information

Neither of the parties shall at any time, whether before or after the
termination of this Agreement, use or communicate to any Person (other than in
the course of the proper performance of its duties hereunder, or to appropriate
professional advisors, attorneys, accountants and consultants, or as required by
Applicable Laws or by the law of the jurisdiction where such party is
incorporated or organized, carries on business or holds any assets, or pursuant
to a valid subpoena or court order or by the applicable regulations of any stock
exchange) any trade secrets or confidential information of the other party
identified as “confidential” by such party which it may receive during the Term.
 This Section 11.1 shall survive the termination of this Agreement.

11.2

Right to Make Agreement

Each party represents and warrants that it has full power and authority to
execute and deliver this Agreement and that neither the execution nor the
delivery of this Agreement, nor the finalization of the








- 9 -




--------------------------------------------------------------------------------







transactions contemplated hereby shall violate any provision of existing law or
any existing judgment, injunction, writ, order or decree of any court or
governmental authorities or other authority having jurisdiction over it, or will
result in or constitute a breach or default under any indenture, contract, other
commitment or restriction to which it is a party or by which it is bound, or
shall require any consent, vote or approval which has not been taken, or at the
time of the transaction involved shall not have been given or taken.

11.3

No Waiver

The failure of either party to insist upon a strict performance of any of the
terms or provisions of this Agreement, or to exercise any option, right or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment of such term, provision, option, right or remedy, but the same
shall continue and remain in full force and effect.  No waiver by either party
of any term or provision hereof shall be deemed to have been made unless
expressed in writing and signed by such Party.

11.4

Severability

If any portion of this Agreement shall be declared invalid by order, decree or
judgment of a court of competent jurisdiction, this Agreement shall be construed
as if such portion had not been inserted herein except when such construction
would constitute a substantial deviation from the general intent and purpose of
the Parties as reflected in this Agreement.

11.5

Further Assurances

The Parties shall take any actions including, without limitation, execute any
further documentation necessary to make this Agreement, or to confirm that this
Agreement is, fully and legally effective, binding and enforceable as between
them and as against third parties.

11.6

Entire Agreement: Amendment

This Agreement and the agreements referred to herein constitute the entire
agreement between the Parties relating to the subject matter hereof, superseding
all prior agreements or undertakings, oral or written.  Each Party confirms to
the other Party that in entering into this Agreement it has not relied on any
statement, warranty or other representation (other than those set out in this
Agreement, the Share Exchange Agreement and the Separation Agreement) made or
information supplied, by or on behalf of the other Party.  Any change,
modification or amendment of this Agreement shall be in writing and signed by
the Party against whom enforcement is sought.

11.7

Notices

All notices, statements, demands, requirements or other communications and
documents required or permitted to be given, served or delivered to any Party
under this Agreement (a “Communication”) shall be in writing in the English
language and shall be either (1) delivered by hand (including, without
limitation, delivery by courier) or sent by prepaid certified or registered mail
(airmail in the case of all international Communications), with return receipt
requested, to that Party at its address stated below, or (2) sent by electronic
mail to the Person and email address identified below (and in all cases under
this subparagraph (2) a copy shall also be dispatched immediately by prepaid
certified or registered mail or by courier or by hand delivery to the
addressee), or to such other Person and address as that Party may from
time-to-time have notified the other Party as being its representative Person
and address for the purposes of this Agreement to the exclusion of all
previously applicable Persons and/or addresses.  A Communication once given,
served or delivered shall be irrevocable without the consent of the recipient
which may be given or withheld in its absolute discretion.  A Communication
shall be deemed to have been given served or delivered:








- 10 -




--------------------------------------------------------------------------------







(i)

if delivered by hand, upon delivery (including, without limitation, delivery by
courier) on the date of the delivery (and in the case of delivery by courier as
evidenced by the signed receipt obtained by the courier service upon delivery);

(ii)

if sent by mail, upon proof of receipt or refusal; and

(iii)

if sent by electronic mail, the date of transmission if during business hours in
the place of its receipt or, if it is not, the next succeeding Business Day in
the place of its receipt, subject to its having in fact been received; if the
electronic mail is not received, then the date of receipt of the paper copy
transmitted to the recipient shall control.

The addresses of the parties are as follows, until changed by notice:




Licensee:

Tianjin Tong Guang Group

Digital Communication Co., Ltd

No. 185, Xin Da Road

Hebei District

Tianjin, 300140

People’s Republic of China

Attn:  Kit Choy and Lei Gu

Email:  kchoy@leimone.com; gulei@leimone.com

with a copy to:

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0700

Attn:  Howard H. Jiang

Email:  howard.jiang@troutmansanders.com

Licensor:

Zoom Telephonics, Inc.

207 South Street

Boston, Massachusetts 02111

Attn:  Frank Manning

Email:  frankm@zoom.com

with a copy to:

Cozen O’Connor

1900 Market Street

Philadelphia, PA 19103

Attn:  Cavas S. Pavri

Email:  cpavri@cozen.com

11.8

Multiple Counterparts

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one (1) and the same agreement.  This Agreement may be executed using signature
pages sent by electronic mail where the Party using such signature pages
represents that the electronically transmitted page is a true and accurate copy
of an original execution page.

11.9

Binding on Successors and Assigns

This Agreement shall benefit and be binding upon the Parties hereto and their
respective successors and assigns.








- 11 -




--------------------------------------------------------------------------------







11.10

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

11.11

Jurisdiction and Venue

Each Party hereby irrevocably submits to the exclusive jurisdiction of the
federal courts in the District of Delaware, or absent such jurisdiction in such
federal courts, then the Kent Superior Court in Dover, Delaware, USA.  Further,
each Party waives any objection which it may have at any time to the laying of
venue of any proceeding brought in any such court, waives any claim that any
proceeding has been brought in an inconvenient forum and further waives the
right to object, with respect to such proceeding, that such court does not have
jurisdiction over such Party.




[Signatures on the next page]











- 12 -




--------------------------------------------------------------------------------










IN WITNESS WHEREOF this Agreement has been duly executed the day and year first
above written.

 

LICENSOR:

 

 

 

 

ZOOM TELEPHONICS, INC.

 

 

 

 

 

 

                                                                                                     

By:

 

 

Name:

Frank Manning

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

Address:

 

207 South Street

 

Boston, Massachusetts 02111

 

 

 

 

 

 

 

LICENSEE

 

 

 

 

 

 

 

TIANJIN TONG GUANG GROUP

 

DIGITAL COMMUNICATION CO., LTD

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

No.185, Xin Da Road, Hebei District,

 

Tianjin, 300140, People’s Republic of China











- 13 -




--------------------------------------------------------------------------------







EXHIBIT A
LICENSED GOODS AND SERVICES

MARK:

ZOOM




TERRITORY:

Worldwide




GOODS:

Mobile phones (excluding cordless landline phones); Accessories for using mobile
phones (excluding cordless landline phones), such as chargers, carrying cases
and antennas




SERVICES:

All retail sales, repair and maintenance of the above-mentioned Goods







MARK:

HAYES (word and design)




TERRITORY:

Greater China, including the People’s Republic of China, Hong Kong, Taiwan and
Macau




GOODS:

Mobile phones (excluding cordless landline phones); Accessories for using mobile
phones (excluding cordless landline phones), such as chargers, carrying cases
and antennas, infrastructure equipment for mobile phone operators; Software for
mobile phones (e.g. ring tones, wallpaper, etc.); Global Positioning System
(GPS) device; 2-way radios; Mobile television




SERVICES:

All retail sales, repair and maintenance of the above-mentioned Goods














--------------------------------------------------------------------------------







EXHIBIT B
ZOOM MARKS




Country

Mark

Class

Ser. No./ Reg. No.

Status

United States

ZOOM

9

74/399,844 /
1,892,967

Registered

United States

ZOOM

9

75/099,664 /
2,380,110

Registered

United States

ZOOM

9

75/684,799 /
2,675,838

Registered

United States

ZOOM

35

75/982,358 /
2,784,568

Registered

United States

ZOOM

9 & 38

75/687,137 /
2,891,467

Registered

United States

HAYES

9

73/409,401 /
1,300,248

Registered

United States

HAYES & H LOGO

9

73/319,703 /
1,197,778

Registered

Benelux

ZOOM

9

807660 /
544969

Registered

Brazil

H LOGO & HAYES

9

813767865 /
813767865

Registered

Canada

HAYES

 

503,195 /
309,698

Registered

Canada

H LOGO

 

503,194 /
289,338

Registered

China (PRC)

ZOOM

9

9900048553 /
1550074

Registered

China (PRC)

ZOOM

35

9900048554 /
1451717

Registered











--------------------------------------------------------------------------------












China (PRC)

ZOOM

38

990004855 /
1427684

Registered

China (PRC)

ZOOM (Chinese Characters)

9

2000098504 /
1777799

Registered

China (PRC)

ZOOM (Chinese Characters)

35

2000098505 /
1749269

Registered

China (PRC)

ZOOM (Chinese Characters)

38

2000098506 /
1707903

Registered

China (PRC)

H LOGO & HAYES

9

- /
264789

Registered

Colombia

H LOGO & HAYES

9

92239312 /
126800

Registered

European Community

ZOOM

9

001174929 /
001174929

Registered

European Community

ZOOM (Expanded)

9

004852505 /


Pending

European Community

ZOOM (Expanded)

9 & 38

006694129 /


Pending

European Community

HAYES

9

1207414 /
1207414

Registered

European Community

H LOGO

9

1213909 /
1213909

Registered

European Community

H LOGO & HAYES

9

1213859 /
1213859

Registered

Germany

ZOOM

9

Z116209WZ/
2,911,941

Registered

Hong Kong

ZOOM

3

199908332 /
2007B00096

Registered











--------------------------------------------------------------------------------












Hong Kong

ZOOM

38

199908334 /
2000B13533

Registered

Hong Kong

H LOGO & HAYES

9

21231986 /
2160B1988

Registered

Japan

H LOGO & HAYES

9

S59-065964 /
1949940

Registered

Israel

ZOOM

9, 35 & 38

183180 /
183180

Registered

Saudi Arabia

ZOOM

9

76712 /
668/52

Registered

Saudi Arabia

HAYES

9

00 /
135/40

Registered

Singapore

H LOGO & HAYES

9

T93/07421G /
T93/07421G

Registered

South Africa

H LOGO & HAYES

 

B84-3597 /
B84/3597

Registered

Taiwan

HAYES

 

- /
732277

Registered

Turkey

ZOOM (Expanded)

9

2006/02257 /


Pending

Turkey

ZOOM (Expanded)

38

2006/02257 /
200602257

Registered

United Kingdom

ZOOM

9

1,540,732 /
1,540,732

Registered

Viet Nam

ZOOM

9

4-2007-20964 /


Registered











